 
Exhibit 10.6
 
AMENDMENT No. 3, dated as of February 28, 2008 (“Amendment”), executed in
connection with the Credit Agreement, dated as of November 23, 2005, and entered
into by and among MTM Technologies, Inc., a New York corporation ("MTM"), MTM
Technologies (California), Inc., a Delaware corporation ("MTM-CA"), MTM
Technologies (Texas), Inc., a Delaware corporation ("MTM-TX"), MTM Technologies
(US), Inc., a Delaware corporation ("MTM-US"), MTM Technologies (Massachusetts),
LLC, a Delaware limited liability company ("MTM-MA") and Info Systems, Inc., a
Delaware corporation ("ISI", MTM, MTM-CA, MTM-TX, MTM-US, MTM-MA and ISI being
collectively, the "Borrowers" and each a "Borrower"); Columbia Partners, L.L.C.
Investment Management, as Investment Manager; and National Electrical Benefit
Fund, as Lender (as amended or modified, the “Credit Agreement”).  Terms which
are capitalized in this Amendment and not otherwise defined shall have the
meanings ascribed to such terms in the Credit Agreement.
 
WHEREAS, the Borrowers have requested that the Investment Manager and the
Lender:  (a) amend certain financial covenants contained in Section 6.3 of the
Credit Agreement, (b) consent to and approve the incurrence by MTM of certain
unsecured subordinated indebtedness to Pequot Private Equity Fund III, L.P.
and/or Pequot Offshore Private Equity Partners III, L.P., in the principal
amount up to $2,500,000, and (c) waive certain terms of the Credit Agreement in
relation to the foregoing request, and the Investment Manager and the Lender
have agreed to the foregoing requests on the terms contained in this Amendment;
 
NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:
 
Section One.  Amendment to Credit Agreement.
 
(a)           Section 6.3(b) of the Credit Agreement is deleted in its entirety,
and following is substituted in lieu thereof:
 
           “(b)           Minimum EBITDA.  Each Borrower covenants that as of
the last day of each fiscal quarter, for the fiscal quarter then ended,
Borrowers’ EBITDA shall not be less than the amounts set forth in the table
below:


The Fiscal Quarter Ending On:
Minimum EBITDA
September 30, 2007
$720,000
December 31, 2007
$1,584,000
March 31, 2008
$396,000
June 30, 2008
$1,228,500
September 30, 2008
$1,800,000
December 31, 2008
$1,800,000
March 31, 2009
$1,800,000
June 30, 2009
$1,800,000



Section Two.  Amendment of Credit Agreement Definitions.  Annex A of the Credit
Agreement is amended by adding the term Second Amendment Date, and the
definition thereof, in the appropriate alphabetical order: “Second Amendment
Date” shall mean February 27, 2008.
 
Section Three.  Consent and Waiver.   At the request of Borrower, each of
Investment Manager and Lender hereby (a) consents to and approves of, pursuant
to Section 5.2 of the Credit Agreement, the incurrence by the Borrower of
certain unsecured Subordinated Debt to Pequot Private
 

--------------------------------------------------------------------------------


 
Equity Fund III, L.P. and/or Pequot Offshore Private Equity Partners III, L.P.
(“Pequot”), in the principal amount of up to $2,500,000, on terms and conditions
substantially as set forth in the Subordinated Promissory Note attached hereto
as Schedule I (the “Note”), to fund working capital needs of the Borrower, (b)
agrees that the subordination terms set forth in the Note shall satisfy the
requirement for a subordination agreement, and (c) consents to and approves of
payments being made under the Note in accordance with the subordination terms
set forth therein.
 
Section Four.  Representations and Warranties.  To induce the Investment Manager
and the Lender to enter into this Amendment, each of the Borrowers hereby
warrants and represents to the Investment Manager and the Lenders as follows:
 
(a)           all of the representations and warranties contained in the Credit
Agreement and each other Loan Document to which such Borrower is a party
continue to be true and correct in all material respects as of the date hereof,
as if repeated as of the date hereof, except as otherwise disclosed in MTM’s
filings pursuant to the Securities Exchange Act of 1934, as amended, since the
date of the Credit Agreement, and (ii) to the extent of changes resulting from
transactions expressly permitted by the Credit Agreement, this Amendment or any
of the other Loan Documents, or to the extent that such representations and
warranties are expressly made only as of an earlier date;
 
(b)           the execution, delivery and performance of this Amendment by such
Borrower is within its corporate powers, has been duly authorized by all
necessary corporate action, and such Borrower has received all necessary
consents and approvals, if any are required, for the execution and delivery of
this Amendment;
 
(c)           upon the execution of this Amendment, this Amendment shall
constitute the legal, valid and binding obligation of such Borrower, enforceable
against such Borrower in accordance with its terms, except as such
enforceability may be limited by (i) bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and (ii) general principles of equity; and
 
(d)           neither the execution and delivery of this Amendment, nor the
consummation of the transactions herein contemplated, nor compliance with the
provisions hereof will (i) violate any law or regulation applicable to any
Borrower, (ii) cause a violation by any Borrower of any order or decree of any
court or government instrumentality applicable to it, (iii) conflict with, or
result in the breach of, or constitute a default under, any indenture, mortgage,
deed of trust, or other material agreement or material instrument to which any
Borrower is a party or by which it may be bound, (iv) result in the creation or
imposition of any lien, charge, or encumbrance upon any of the property of any
Borrower, except in favor of the Investment Manager and the Lender, to secure
the Obligations, (v) violate any provision of the Certificate of Incorporation,
By-Laws or any capital stock provisions of any Borrower, or (vi) be reasonably
likely to have a Material Adverse Effect.
 
Section Five.  General Provisions.
 
(a)           Except as herein expressly amended, the Credit Agreement and all
other agreements, documents, instruments and certificates executed in connection
therewith, are ratified and confirmed in all respects and shall remain in full
force and effect in accordance with their respective terms.
 
(b)           To induce the Investment Manager and the Lender to enter into this
Amendment, the Borrowers, jointly and severally, represent and warrant to the
Investment Manager and the Lender that except for the Events of Default set
forth in any prior waiver letter executed by parties, no other Event of Default
has occurred.
 

--------------------------------------------------------------------------------


 
(c)           This Amendment embodies the entire agreement between the parties
hereto with respect to the subject matter hereof and supercedes all prior
agreements, commitments, arrangements, negotiations or understandings, whether
written or oral, of the parties with respect thereto.
 
(d)           This Amendment shall be governed by and construed in accordance
with the internal laws of the State of New York, without regard to the conflicts
of law principles thereof.
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties to this Amendment have signed below to indicate
their agreement with the foregoing and their intent to be bound thereby.
 

 
COLUMBIA PARTNERS, L.L.C. INVESTMENT MANAGEMENT,
as Investment Manager
     
 
 
   
By:
/s/    
Name:
Title:
 
                   
NATIONAL ELECTRICAL BENEFIT FUND,
as Lender
By:  Columbia Partners, L.L.C.
Investment Management, its Authorized Signatory
     
 
 
   
By:
/s/    
Name:
Title:
 
 

 

--------------------------------------------------------------------------------





 
MTM TECHNOLOGIES, INC.,
for itself and as Borrowing Agent, and as successor by merger with each of MTM
Technologies (California), Inc., and MTM Technologies (Texas), Inc.
     
 
 
   
By:
/s/ J.W. Braukman III    
Name:
Title:
J.W. Braukman III
Senior Vice President and Chief Financial Officer
                   
MTM TECHNOLOGIES (US), INC.
                   
By:
/s/ J.W. Braukman III     Name:
J. W. Braukman III
    Title:
Senior Vice President and Chief Financial Officer
                   
INFO SYSTEMS, INC.
                   
By:
/s/ J.W. Braukman III     Name:
J.W. Braukman III
    Title:
Senior Vice President and Chief Financial Officer
                   
MTM TECHNOLOGIES (MASSACHUSETTS), LLC
                   
By:
/s/ J.W. Braukman III     Name:
J.W. Braukman III
    Title:
Senior Vice President and Chief Financial Officer
 

 

--------------------------------------------------------------------------------




 